19-10971-smb            Doc 360        Filed 07/30/19 Entered 07/30/19 14:01:53                      Main Document
                                                     Pg 1 of 3




 Steven J. Reisman, Esq.                                        Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Cindi M. Giglio, Esq.                                          KATTEN MUCHIN ROSENMAN LLP
 Jerry L. Hall, Esq. (admitted pro hac vice)                    525 W. Monroe Street
 KATTEN MUCHIN ROSENMAN LLP                                     Chicago, IL 60661
 575 Madison Avenue                                             Telephone:        (312) 902-5455
 New York, NY 10022                                             Facsimile:        (312) 902-1061
 Telephone:        (212) 940-8800                               peter.siddiqui@kattenlaw.com
 Facsimile:        (212) 940-8876
 sreisman@kattenlaw.com
 cindi.giglio@kattenlaw.com
 jerry.hall@kattenlaw.com

 Counsel to Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                  )
     In re:                                                       )        Chapter 11
                                                                  )
     SIZMEK INC., et al.,1                                        )        Case No. 19-10971 (SMB)
                                                                  )
                                         Debtors.                 )        (Jointly Administered)
                                                                  )

                               AGENDA FOR HEARING TO BE HELD
                     AUGUST 1, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME)

     Time and Date of Hearing:                          August 1, 2019 at 10:00 a.m. (ET)

     Location of Hearing:                               U.S. Bankruptcy Court
                                                        Courtroom 723
                                                        One Bowling Green
                                                        New York, NY 10004


     Copies of Motions and Applications                 Copies of each pleading identified below can be viewed
                                                        and/or obtained (i) from the Debtors’ proposed claims
                                                        and noticing agent, Stretto, at
                                                        https://cases.stretto.com/sizmek or (ii) by accessing the
                                                        Court’s website at www.nysb.uscourts.gov.


 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
        Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and (8106);
        X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter
        11 cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016.



 140462994_392525-00029
19-10971-smb         Doc 360        Filed 07/30/19 Entered 07/30/19 14:01:53        Main Document
                                                  Pg 2 of 3




 A.       Uncontested Matters

      1. Kasoff Retention Motion. Motion for Order Pursuant to Sections 105 and 363 of the
         Bankruptcy Code Authorizing Retention and Employment of Barry Kasoff of Realization
         Services, Inc. as Chief Financial Officer [Docket No. 312].

          Objection Deadline: July 25, 2019 at 4:00 p.m. (ET).

          Responses Received: Debtors received informal comments from the Office of the United
          States Trustee and has made modifications to the proposed form of order that will be
          presented to the Court at or prior to the hearing on the motion.

          Related Documents:

              a. Supplement to Motion for Order Pursuant to Sections 105 and 363 of the
                 Bankruptcy Code Authorizing Retention and Employment of Barry Kasoff of
                 Realization Services, Inc. as Chief Financial Officer [Docket No. 359].

          Status: This matter is going forward.

      2. Motion to Extend Time to Assume or Reject. Debtors’ Motion to Extend the Time
         Within Which Debtors Must Assume or Reject Unexpired Leases of Nonresidential Real
         Property [Docket No. 334]

          Objection Deadline: July 25, 2019 at 4:00 p.m. (ET).

          Responses Received: None.

          Related Documents:

                          a. Certificate of No Objection Regarding Debtors’ Motion to Extend the Time
                             Within Which Debtors Must Assume or Reject Unexpired Leases of
                             Nonresidential Real Property [Docket No. 365].

          Status: The Debtors filed a Certificate of No Objection [Docket No. 356] and respectfully
          request that the Court enter the proposed order attached thereto. No hearing is required
          unless the Court has questions or concerns.

 B.       Resolved Matters

      1. Data Sales Motion. Data Sales Co., Inc.’s Motion for Allowance and Immediate Payment
         of Administrative Expense Claim [Docket No. 227].


                                                     2
 140462994_392525-00029
19-10971-smb         Doc 360       Filed 07/30/19 Entered 07/30/19 14:01:53              Main Document
                                                 Pg 3 of 3


          Objection Deadline: July 25, 2019 at 4:00 p.m. (ET).

          Responses Received: None.

          Related Documents:

                          a. Notice of Hearing for Allowance and Immediate Payment of Administrative
                             Expense for Data Sales Co., Inc. [Docket No. 228].

                          b. Notice of Adjournment [Docket No. 316].

                          c. Notice of Withdrawal of Data Sales Co., Inc.’s Motion for Allowance and
                             Immediate Payment of Administrative Expense Claim [Docket No. 358].

          Status: Per the Notice of Withdrawal [Docket No. 358], Data Sales Co., Inc. has withdrawn
          the Motion. No hearing is required unless the Court has questions or concerns.



 Dated: July 30, 2019                      /s/ Steven J. Reisman
 New York, New York                        KATTEN MUCHIN ROSENMAN LLP
                                           Steven J. Reisman, Esq.
                                           Cindi M. Giglio, Esq.
                                           Jerry L. Hall, Esq. (admitted pro hac vice)
                                           575 Madison Avenue
                                           New York, NY 10022
                                           Telephone: (212) 940-8800
                                           Facsimile: (212) 940-8876
                                           Email:       sreisman@kattenlaw.com
                                                      cindi.giglio@kattenlaw.com
                                                      jerry.hall@kattenlaw.com

                                           -and-

                                           Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                           KATTEN MUCHIN ROSENMAN LLP
                                           525 W. Monroe Street
                                           Chicago, IL 60661
                                           Telephone: (312) 902-5455
                                           Email:      peter.siddiqui@kattenlaw.com

                                           Counsel to the Debtors and Debtors-in-Possession




                                                     3
 140462994_392525-00029
